Title: To Thomas Jefferson from Chastellux, 27 December [1784]
From: Chastellux, François Jean de Beauvoir, Chevalier de
To: Jefferson, Thomas



27 Decbr. [1784]

Tout ce que votre amitié et votre excellent jugement vous a dicté, Monsieur, ne peut etre susceptible que de deux reponses, je ferai ce que vous me conseillés, ou bien, j’ai fait ce que vous me conseillés. Je me trouve heureux de pouvoir employer la derniere. Oui, monsieur, j’ai ecrit il y a longtems, c’est a dire, il y a plus de six mois, a M. de Marbois qu’il pouvoit faire traduire en anglois mon journal et en retrancher tout ce qui pourroit offenser qui que ce soit. De tout ce que j’ai pu hazarder legerement, je ne regrette qu’une plaisanterie, assez innocente cependant sur le gout  qu’a Madame Powell pour la conversation. J’ai conçu depuis beaucoup d’estime et d’amitié pour elle. Il y a aussi un petit article sur Mde. Schuyler. Il etoit plus merité et d’ailleurs il etoit asséz compensé par l’éloge que j’ai fait de son mari. Pour la lettre au docteur Madisson, je ne crois pas que M. de Marbois en ait une copie, mais je n’ai aucune objection à ce qu’elle soit imprimée en Amerique. Lorsque j’aurai l’honneur de vous voir, je vous parlerai d’un Voyage de Virginie, qui n’a pas eté imprime et que j’ai preté seulement a quelques personnes. J’avoue que j’ai craint que celui cy ne vous deplût davantage, et cela pour deux raisons: l’une que je me suis livré au plaisir de faire votre éloge, l’autre que je me suis permis quelques observations peu favorables aux virginiens, dont le caractere et le patriotisme ne m’ont pas satisfait absolument. Vous jugerés si j’ai eu tors dans ce dernier article; mais je vous récuserai pour le premier. Dittes moi du bien de vos compatriotes, je le croirai. Mais ne me dittes pas de mal de vous, car je ne le croirai pas.
Agrées mes remerciemens et les assurances de mon sincère attachement.

Chelier. de Chastellux

